Bloodworth, J.
The condition of the bonds attached to and made a part . of the petition for certiorari is as follows: “that -the defendant shall and will personally appear and abide the final judgment of the court upon the said fine and'sentence in said case, and if the defendant shall so appear thou [thenll said bond to be in full force and effect” (italics ours). This does not meet the requirement of the statute (Acts 1902, p. 105, Park’s Ann. Code, § 5191 (a)); and no pauper affidavit having been made, the judge of the superior court did not err in refusing to sanction the certiorari.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.